Appeal by the defendant from a judgment of the County Court, Suffolk County (Gazzillo, J.), rendered March 25, 2003, convicting him of criminal possession of a controlled substance in the third degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The codefendant’s testimony was sufficiently corroborated by independent evidence connecting the defendant to the crime (see CEL 60.22 [1]; People v Caban, 5 NY3d 143 [2005] ; People v Breland, 83 NY2d 286 [1994]; People v Goodson, 35 AD3d 760 [2006]).
Moreover, resolution of issues of credibility is primarily a matter to be determined by the factfinder, which saw and heard the witnesses, and its determination should be accorded great deference on appeal (see People v Romero, 7 NY3d 633, 644-645 [2006] ; People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]). Upon the exercise of our factual review power *777{see CPL 470.15 [5]), we are satisfied that the verdict of guilt is not against the weight of the evidence {see People v Romero, supra).
The defendant’s remaining contentions are without merit. Spolzino, J.R, Goldstein, Fisher and McCarthy, JJ., concur.